Citation Nr: 9930951	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-05 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date for the grant of service 
connection for left knee arthroplasty, prior to April 12, 
1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to May 
1945.  

By rating action of February 1997, service connection was 
granted for a left knee disorder, assigned a noncompensable 
evaluation.  By rating action of April 1997, the evaluation 
assigned for the left knee disability was increased to 10 
percent.  the veteran filed a notice of disagreement with 
this action.  By rating action of February 1998, the rating 
assigned was increased to 30 percent.  

The veteran and his wife provided testimony at a hearing in 
August 1998.  At that time, the hearing officer noted that 
the issues were entitlement to service connection for hearing 
loss, entitlement to an earlier effective date for the left 
knee disorder, and entitlement to an increased rating for the 
left knee disorder.  The hearing officer also noted that as 
the veteran had underwent a left knee replacement, a 100 
percent evaluation would be in effect for a year.  
(Transcript, hereinafter T-1).  The veteran later noted that 
he was eligible for care for his hearing loss, given the 
rating for his left knee.  Therefore, he wished to withdraw 
the issue of entitlement to service connection for hearing 
loss.  (T-8).

In the rating action dated in September 1998, it was reported 
that the claim for service connection for hearing loss had 
been withdrawn.  With regard to the left knee, the evaluation 
was raised to 100 percent, effective in February 1998, to be 
decreased to 30 percent effective in April 1999.  The rating 
action indicated that this was considered a full grant of 
benefits sought on appeal for this issue.  

In conjunction with a September 1998 rating, the Department 
of Veterans Affairs (VA) Regional Office (RO) notified the 
veteran of the actions taken on his claim for an increased 
rating for a left knee disorder, and indicated that this was 
considered a full grant of benefits sought on appeal.  The 
veteran was further informed that if he wished to withdraw 
his appeal, he should let the RO know within 60 days.  If the 
RO did not hear from the veteran to the contrary, his appeal 
would be certified to the Board of Veterans' Appeals (Board).  
No reply with regard to this matter was forthcoming. 

At the time the case was transferred to the Board in February 
1999, the 100 percent rating based on convalescence was still 
in effect.  There has been no indication that the reduction 
planned for April 1999 took place.  Therefore, the Board 
finds that it does not appear that the issue of entitlement 
to an increased rating for the veteran's left knee disorder 
is currently for appellate consideration.  This matter is 
referred to the RO for any further action, if indicated.  

In an October 1998 letter, the veteran's representative 
indicated that the veteran wished to continue his appeal on 
the issue of the effective date for service connection for 
his left knee condition to the Board.  In the subsequent 
Statement of Accredited Representative in Appealed Case (VA 
Form 646), and Informal Hearing Presentation, the issue was 
limited to the proper effective date.  

In view of the foregoing development, the Board concludes 
that the sole issue still on appeal is the issue of the 
proper effective date for the grant of service connection for 
a left knee disorder.  

In his VA Form 646, the veteran's representative argued that 
the RO was in error in May 1945 when service connection was 
denied for the left knee disorder.  The history he gave at 
that time was confirmed in the statements given by fellow 
veterans in support of his current claim, and it was further 
noted that the veteran was not furnished with a compensation 
examination at that time.  The representative, therefore, 
appears to be arguing that there was error in the May 1945 
determination.  However, there was no claim of clear and 
unmistakable error (CUE), and such an issue was not developed 
by the RO.  Accordingly, the issue of whether there was CUE 
in the earlier RO determination is not currently before the 
Board for review.  Moreover, the Board does not conclude that 
any possible claim of CUE is so inextricably intertwined with 
the issue of the appropriate effective date as to preclude 
current consideration of the latter issue.   


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied in 
May 1945 and April 1979, and the veteran failed to respond to 
either denial.

2.  The most recent claim for service connection for a left 
knee disorder was received on April 12, 1996.  

3.  In a February 1998 rating action, service connection and 
a 30 percent rating were awarded for a left knee disorder, 
with the effective date being the date the most recent claim 
was received.  


CONCLUSION OF LAW

The criteria for an effective date for the grant of service 
connection for left knee arthroplasty, prior to April 12, 
1996, are not met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.400 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1945 rating action, service connection for residuals 
of injured legs was denied on the basis that the condition 
was not found on the last examination.  The veteran was 
notified in a June 1945 letter.  He did not respond to this 
letter.  

He again submitted a claim for service connection for a 
disorder of the legs in March 1979.  In an accompanying 
letter, the veteran stated that he had been struck in the 
back by a 2000 pound bomb, which caused him to fall on his 
knees.  He was unable to move his body from the waist down, 
and continued to require crutches and canes for ambulation.  
On his discharge examination, he did not report any injuries 
because there were no visible sores, but had trouble with his 
knee from then on.  

Service connection for a chronic knee disability was denied 
in an April 1979 rating action.  At that time, the prior 
denial was noted.  It was reported that service medical 
records showed that the veteran had a contusion of both 
knees, requiring dispensary care but not hospitalization.  No 
symptomatology was present on separation examination.  The RO 
found, in the absence of any showing of knee disability 
shortly after service, and in light of the evidence in the 
service records, there was no basis for service connection 
for a knee disability.  The veteran was notified of this 
determination later in April 1979, but failed to respond.  

The current claim for benefits was received on April 12, 
1996.  In support of this claim, the veteran provided private 
outpatient treatment records, current statements from fellow 
veterans, and a 1949 statement.  

In a February 1997 rating action, service connection for a 
left knee disorder was granted.  In this rating action, the 
RO noted the earlier determinations, but, in light of the 
statement shortly after service, and given the current buddy 
statements, concluded the left knee condition had its origin 
in service.  Accordingly, service connection was granted for 
this disorder, with an effective date of April 12, 1996, the 
date the current claim was received.  

In determining the effective date of reopened claims, the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 (r) 
(1998).  

As the veteran failed to perfect an appeal on either of the 
earlier RO determination, these denials became final.  For a 
reopened claim, the effective date is the date the reopened 
claim was received, even if entitlement arose earlier.  
Therefore, under the provisions of 38 C.F.R. § 3.400 (r), the 
effective date of April 12, 1996 is proper.  

Under such circumstances, the veteran's claim for an earlier 
effective date must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994)


ORDER

An effective date for the grant of service connection for a 
left knee disorder, earlier than April 12, 1996, is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

